DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8-9 & 20-24 in the reply filed on 10/24/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over SUNG (US PUB. 2019/0221543).
Regarding claim 1, SUNG teaches a semiconductor package comprising: 
a first die 301 disposed on a package substrate 100; 
a second die 302 stacked on the first die 301 (Fig. 8); and 
first and second position checkers (one of the ordinary skill in the art would read alignment holes 601 & 602 as first and second position checkers as said alignment holes determines the positioning of the bumps and the space each die is offset-spaced with respect to one another) disposed on the package substrate 100, wherein the first position checker 601 indicates a first position allowable (see Fig. 8 below) range in which a first side of the first die can be located, and wherein the second position checker 602 indicates a second position allowable range (see Fig. 8 below) in which a second side of the second die can be located (alignment holes 601 & 602 determine the positioning of the bumps and the space each die is offset-spaced with respect to one another).  
Regarding claim 2, SUNG teaches the semiconductor package of claim 1, wherein the first position checker comprises: a first reference pattern (e.g. 390) indicating a first reference position where the first side of the first die is to be located; and a first limit pattern 392 spaced apart from the first reference pattern by the first position allowable range (see Fig. 8 below).
  
    PNG
    media_image1.png
    890
    741
    media_image1.png
    Greyscale

Regarding claim 8, SUNG teaches the semiconductor package of claim 1, further comprising a first fiducial mark 603 and a second fiducial mark 604 disposed on the package substrate (Fig. 8).  
Regarding claim 9, SUNG teaches the semiconductor package of claim 1, wherein the second die 302 is offset stacked from the first die 301 such that a portion of the first die, adjacent to the first side of the first die is exposed outside the second side (Fig. 8).


Regarding claim 20, SUNG teaches a semiconductor package comprising: 
a first die 31 disposed on a package substrate 100; 
a second die 302 stacked on the first die 301 to be offset in a Y-axis direction; and 
first and second position checkers (601 & 602: one of the ordinary skill in the art would read alignment holes 601 & 602 as first and second position checkers as said alignment holes determines the positioning of the bumps and the space each die is offset-spaced with respect to one another) disposed on the package substrate, wherein the first and second position checkers are disposed to be spaced apart from the first and second dies in an X-axis direction, and wherein the second position checker is disposed to be spaced apart from the first position checker in the Y-axis direction (see Fig. 8 above).  
Regarding claim 21, SUNG teaches the semiconductor package of claim 20, wherein the first position checker indicates a first position allowable range in which a first side of the first die can be located, and wherein the second position checker indicates a second position allowable range in which a second side of the second die can be located (see Fig. 8 above).
  Regarding claim 22, SUNG teaches the semiconductor package of claim 20, wherein the first position checker comprises: a first reference pattern 390 indicating a first reference position where the first side of the first die is to be located; and a first limit pattern 392 spaced apart from the first reference pattern by the first position allowable range in the Y-axis direction (Fig. 8 above).  
Regarding claim 23, SUNG teaches the semiconductor package of claim 22, wherein the first reference pattern and the first limit pattern are patterns extending substantially in parallel in the X-axis direction (Fig. 8).  

Regarding claim 24, SUNG teaches a semiconductor package comprising; 
a first die 301 disposed on a package substrate 100; 
a second die 302 stacked on the first die 301 and offset stacked by a distance from the first die 301; and a first position checker 601 (one of the ordinary skill in the art would read alignment holes 601 & 602 as first and second position checkers as said alignment holes determines the positioning of the bumps and the space each die is offset-spaced with respect to one another) disposed on the package substrate and spaced apart from the first die 301, wherein the first position checker indicates a first position allowable range in which a first side of the first die 301 can be located to have a normal separation distance from a second side of the second die (see Fig. 8 above and note the allowable range).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894